Citation Nr: 9903544	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  93-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder on a direct basis, or as a residual of exposure to 
ionizing radiation in service, or as a residual of exposure 
to mustard gas in service.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This matter was originally before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1993 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
service connection for a chronic respiratory disability.

This case was first remanded by the Board in August 1995.  At 
that time the Board directed that further development be 
undertaken and the claim readjudicated to include 
consideration of entitlement to service connection for a 
respiratory disorder on the basis of residuals of exposure to 
ionizing radiation during service.  The case was again 
remanded by the Board in October 1997, for development and 
adjudication of entitlement to service connection for a 
respiratory disorder on the basis of residuals of exposure to 
a chemical gas, claimed as mustard gas, during service.  In 
March 1998, the Board remanded the case yet again.

The Board first noted in its 1995 Remand that a claim of 
service connection for a respiratory disorder on the basis of 
residuals of tobacco use in service could be inferred from 
the evidence of record.  Thereafter the RO was directed to 
develop this claim as well.  The RO denied the claim by 
rating decision dated September 1998.  As the record does not 
indicate that the veteran submitted written disagreement with 
this decision, the Board finds that this issue is not before 
the Board and will not be addressed in this decision.


FINDINGS OF FACT

1.  A chronic respiratory disorder was not present during 
service or for many years thereafter.

2.  Chronic obstructive pulmonary disease and emphysema are 
not listed at 38 C.F.R. § 3.309(d) and are not radiogenic 
diseases pursuant to 38 C.F.R. § 3.311(b)(2).

3.  The veteran has submitted no competent medical evidence 
of a current respiratory disorder that is linked to his 
alleged exposure to ionizing radiation during service.

4.  The evidence of record does not show that the veteran was 
exposed to mustard gas during his service.  

5.  Although the veteran is currently diagnosed with multiple 
respiratory disorders, to include chronic obstructive 
pulmonary disease (COPD), and most recently emphysema, there 
is no competent medical evidence of record to show that the 
veteran's diagnosed respiratory disorders are related to his 
service, to include alleged exposure to mustard gas and 
ionizing radiation.


CONCLUSION OF LAW

Well grounded claims for service connection for a chronic 
respiratory disorder on a direct basis, as residuals of 
exposure to ionizing radiation in service, and as residuals 
of exposure to mustard gas exposure, have not been presented.  
38 U.S.C.A. § 5107(a) (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SUMMARY OF FACTS

The veteran had active service from February 1943 to March 
1946.  Review of the service medical records revealed no 
evidence of complaint, finding or diagnosis of any 
respiratory disorder during service.  While hospitalized for 
treatment of acute sinusitis in September 1943 the veteran's 
lungs were noted to be normal; it was also noted that he 
smoked 1 pack of cigarettes daily.  The medical discharge 
examination report dated March 1946, also noted normal lungs 
and a negative chest x-ray.  

A medical certificate from a private physician dated August 
1955, noted treatment from 1953 through August 1955, for 
hypertension, bilateral sinusitis and overweight.  VA 
examination report dated September 1955, noted a negative 
chest x-ray and contained no other evidence of any complaint, 
finding or diagnosis of a respiratory disorder.

Private medical records dated 1961 through August 1979, show 
treatment in September 1961 and September 1968 for upper 
respiratory infection (URI) and cough.  A Florida 
Cardiovascular Screening report dated November 1971, noted 
that the veteran smoked 2 packs of cigarettes per day.  An 
insurance medical examination report dated April 1972, noted 
normal lungs with a history of treatment for "colds" and 
"Flu" over the years.  In January 1973, a chest x-ray 
showed very heavy markings in both lungs with probable 
infiltration in the left lung base which, if present, would 
indicate pneumonitis.  He was treated with prescription drugs 
with instructions to return if needed.  In June 1975, 
treatment was noted for URI, sinusitis and cough.  In 1976, 
1977, 1978, and 1979, treatment was noted for various 
conditions including pharyngitis, otitis media, cough, flu-
like symptoms, wheeze, and upper chest pain.  VA hospital 
report dated August 1977 noted clear lungs and history of 
smoking 1 1/2 to 2 packs a day for the past 20 years.  

VA hospital summary report dated June 1982, noted inpatient 
treatment of diverticulitis; other diagnosed conditions were 
hypertension and psoriasis.

VA examination report dated March 1983, noted the veteran was 
smoking 1 1/2 packs of cigarettes daily and reported a cough.  
On examination, wheezing was present and distant but findings 
were essentially normal.  Chest x-ray revealed no active 
infiltrates and was interpreted to be within normal limits.  
Final diagnoses included no chronic or acute respiratory 
disorder.

VA chest x-ray report dated March 1984 shows chronic changes 
in both lung fields with no active infiltrates or change from 
March 1983 film; the impression was no active pulmonary 
disease.

VA hospital report dated June 1984 shows treatment for virus, 
URI with gastroenteritis.  At admission lungs were clear to 
auscultation and chest x-ray was normal.  Other medical 
conditions noted were:  hypertensive cardiovascular disease, 
generalized arthritis, chronic psoriasis, bilateral 
cataracts, overweight, and spermatocele and varicocele on the 
left.

VA examination report dated August 1984 noted the lungs were 
clear with no cough.  

VA hospital report dated August 1989 showed admitted for 
colonoscopy and partial polypectomy.  Medical diagnoses noted 
but not treated included COPD, hypertension and degenerative 
joint disease.

VA ophthalmology treatment record dated January 1991 noted 
medical history of emphysema and that veteran currently 
smoked 3/4 pack per day.  Chest x-ray report dated March 1991 
showed no acute infiltrates in the lung fields with 
impression of no acute cardiopulmonary disease.  Hospital 
report dated March 1991 noted history of mild chronic 
obstructive pulmonary disease (COPD).  Hospital report dated 
September 1991 showed treatment for cataract of right eye and 
additional diagnoses of hypertension, psoriatic arthritis, 
psoriasis and mild COPD.  

VA outpatient treatment records dated in 1992 show continued 
treatment for various medical conditions to include mild 
COPD.  In July 1992 it was noted the veteran continued to 
smoke 1/2 pack a day.  In October 1992 he was instructed to 
decrease cigarettes and use of inhaler.  

In October 1992 the veteran submitted a written claim for 
service connection for emphysema as residuals of in-service 
exposure to mustard gas in 1943.  In subsequently submitted 
written statements, the veteran claimed that while serving in 
the 86th Division, K Company, of the 341st , his entire 
company was sent through a building filled with mustard gas 
without protective gear as a "test project" at Camp Howie, 
Texas.  

Special VA bronchi examination report dated December 1992 
noted complaint of "emphysema" for the past several years 
with some shortness of breath.  He denied any sputum or 
hemoptysis.  The veteran stated he began smoking cigarettes 
at 18 years of age.  He had smoked about 1 1/2 packs daily, 
until recently.  He currently smoked about 1/2 pack daily.  
Chest x-ray, compared with previous studies of May 1992, 
showed fibrotic changes with peribronchial thickening.  
Diagnosis was moderate COPD.

By rating decision dated April 1993, the RO denied service 
connection for COPD, claimed as emphysema secondary to 
mustard gas exposure.

Written statements from the veteran dated May and July 1993, 
indicated that he was claiming service connection for 
emphysema as a residual of exposure to ionizing radiation in 
service.  He claimed this exposure occurred when he and the 
entire 86th Infantry Division were on maneuvers on either the 
Texas panhandle, or in Louisiana.  They were approximately 5 
miles away from the actual site of the atomic explosion, 
which looked like a mushroom explosion which was carried 
upward by the wind.  

A written statement from the veteran dated September 1995, 
indicated that he had smoked since age 19 and had quit 
several times.  He currently smoked only 1/2 pack daily since 
1994.  

The veteran was afforded a special VA "Trachea and Bronchi 
Exam" in December 1995.  He related a history of development 
of dyspnea on exertion over the past 3 or 4 years.  He also 
reported exposure to toxic gases in service and over the next 
10 years developing symptoms of chronic bronchitis.  Since 
then he had continued to have daily sputum production with a 
cough.  Relevant past medical history noted was chronic lung 
disease, characterized by bilateral interstitial fibrosis, as 
well as psoriasis and psoriatic arthritis.  Clinically the 
veteran had good air movement in lungs with no wheezing.  
There were fine bibasilar crackles with inspiration and 
expiration.  There was no prolonged expiratory phase.  The 
examiner's assessment of the veteran's lung disease was that:

[T]he patient has multiple possibilities 
as the etiologies of his lung disease.  
Psoriatic lung disease could be one 
possibility producing bilateral 
interstitial fibrosis.  He also could 
have inhalation injury from many years 
ago, however I think that given his 
symptoms are of more recent onset, that 
this is less likely.  Additionally, the 
patient has been a chronic smoker and may 
have mild emphysema with some fibrosis as 
a result of his chronic smoking.  
Alternatively, a combination of these 
factors could produce his symptoms.

The RO by letter dated June 1996, requested verification of 
mustard gas exposure from the U.S. Army Chemical and 
Biological Defense Agency (CBDCOM) Historical Division.  In a 
letter dated July 1996, the CBDCOM Historical Division 
replied that it was primarily concerned with chemical 
defensive equipment and did not maintain medical records or 
old personnel files searchable by individual name or service.  

In November 1997, the RO contacted the VA Central Office 
Rating Procedures/Program Management Staff, in accordance 
with the directions of VA Manual 21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18d, to ascertain if the veteran's name 
appeared on one of the lists of Army and Navy volunteers who 
participated in chemical weapons testing between August 1943 
and October 1945.  The RO was informed that the veteran's 
name was not on any of the lists.

Review of VA outpatient treatment records dated from 1995 to 
1998, revealed treatment for various medical problems to 
include hypertension, psoriatic arthritis, ischemic heart 
disease, and psoriasis.  These records also show the veteran 
reported a smoking habit of 1/2 to 1 pack per day.  Chest x-ray 
reports dated June 1996, October 1996, February 1997 and June 
1998, show COPD with chronic appearing interstitial changes 
in the lungs; however, no acute infiltrates or congestion was 
noted.  The veteran was also treated for an upper respiratory 
infection (URI) in January 1998.  Clinical record dated April 
1998 found the lungs to be clear.

LEGAL ANALYSIS

The veteran has alleged that service connection is warranted 
for his current chronic respiratory disorder on several 
different theories of entitlement.  First, that his current 
lung problems began in service.  Second, that his current 
lung disorder is the result of his exposure to mustard gas 
during service.  Third, that his current lung disorder is the 
result of his exposure to ionizing radiation in service.  

Before the Board may address the merits of the veteran's 
claims it must first be established that the claims are well 
grounded.  Under the law, it is the obligation of the person 
applying for benefits to come forward with a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (1991).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In determining whether a claim is well grounded, 
the Board is required to presume the truthfulness of 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection for chronic respiratory disorder on a 
direct basis:

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998).  For the showing of chronic disease in service there 
is required a combination of manifestation sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.   Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  The evidence may also 
show that a disability is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

Based on its review of the relevant evidence in this matter, 
the Board concludes that the veteran has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that it is plausible that 
he has a current chronic respiratory disorder that is related 
to service.  The service medical records are negative for any 
evidence of a chronic lung or respiratory disorder.  
Likewise, there is no evidence of a chronic respiratory 
disorder in the post-service medical records until the late 
1980's, approximately 40 years after his discharge from 
service, when the veteran was noted to have mild COPD.  Most 
recently, he has also been diagnosed to have emphysema 
related to his many years of cigarette smoking.  There is no 
clinical evidence or medical opinion linking either the 
veteran's COPD or emphysema to his service, or any incident 
thereof.

There is no evidence of record, other than the appellant's 
contentions, that he has a current respiratory disorder which 
is linked to his service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding any medical diagnosis or causation of his 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the claim is not well grounded and must be 
denied.  

Service connection for chronic respiratory disorder as 
residual of exposure to ionizing radiation:

Service connection for disability which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  Ramey v. Brown, 
9 Vet. App. 40, 44 (1996).  First, some disabilities are 
subject to presumptive service connection on a radiation 
basis.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309(d) (1998).  Second, 38 C.F.R. § 3.311 
provides a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
can be established by showing that the disease was incurred 
during or aggravated by service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases which can be service-connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are:  leukemia(other than 
chronic lymphocytic leukemia), thyroid cancer, breast cancer, 
cancer of the pharynx, esophageal cancer, stomach cancer, 
small intestine cancer, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), bile duct cancer, gall 
bladder cancer, urinary tract cancer (which does not include 
prostate cancer, according to the regulations), cancer of the 
salivary glands, and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).

Under 38 U.S.C.A. § 1112(c ) and 38 C.F.R. § 3.309(d)(3)(i), 
a radiation-exposed veteran is one who, while serving on 
active duty, active duty for training, or inactive duty 
training, was exposed to a radiation risk activity.  
Radiation risk activity is defined as (1) on-site 
participation involving atmospheric detonation of a nuclear 
device, including assignment to official military duties at 
Naval shipyards involving the decontamination of ships that 
participated in Operation Crossroads; (2) occupation of 
Hiroshima or Nagasaki between August 6, 1945 and July1, 1946; 
and (3) internment as a POW of the Japanese who was subject 
to the same degree of exposure as a member of the Hiroshima 
or Nagasaki occupation forces.  38 U.S.C.A. § 1112(c)(3); 
38 C.F.R. § 3.309(d)(3)(ii).  

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (1998); and Claims Based on Exposure to 
Ionizing Radiation (Prostate Cancer and Any Other Cancer), 63 
Fed. Reg. 50,993, 50,995 (1998) (to be codified at 38 C.F.R. 
§ 3.311(b)(2)(xxiii) and (xxiv)).

Initially, the Board notes that there is no evidence that the 
veteran currently has one of the presumptive service-
connected diseases listed in 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Second, neither of the respiratory 
diseases which the veteran has been diagnosed to have (COPD 
and emphysema) and for which service connection is sought in 
this case, is a listed "radiogenic disease" under 38 C.F.R. 
§ 3.311.  

38 C.F.R. § 3.311 also provides that diseases not 
specifically listed as 'radiogenic" shall also be considered 
under the provisions for presumptive service connection 
provided that the veteran has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  However, the veteran has submitted no 
medical or scientific evidence that any of the disabilities 
for which service connection is sought actually is a 
radiogenic disease; that is, is the result of exposure to 
ionizing radiation in service.  

There is no evidence of record, other than the appellant's 
contentions, that his current respiratory disorder, diagnosed 
as COPD and emphysema, is related to his alleged exposure to 
radiation in service.  As the appellant is not a medical or 
scientific expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Thus, the Board finds that the veteran has failed to present 
evidence of a well grounded claim for service connection for 
a chronic respiratory disorder on the basis of residuals of 
exposure to ionizing radiation in service.

Service connection as residual of exposure to mustard gas:

38 C.F.R. § 3.316 provides that full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease (COPD), is sufficient to 
establish service connection for that condition.  However, 
service connection will not be established if the claimed 
condition is due to the veteran's own willful misconduct or 
there is affirmative evidence that establishes a nonservice-
related supervening condition or event as the cause of the 
claimed condition.  38 C.F.R. § 3.316(a)(2), (b) (1998).

However, in the instant case, the Board finds that the 
veteran was not exposed to mustard gas during his service.  
In this regard, the Board accepts the credibility of the 
veteran's statements which indicate that he was involved in a 
gas training exercise while stationed at Camp Howie, Texas.  
However, the veteran fails to indicate any basis for his 
assertion that he was exposed to any mustard gas, as opposed 
to regular training tear gas.  The veteran's assertion of 
exposure to mustard gas is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).

Furthermore, the Board notes that the RO has attempted to 
verify the veteran's claimed mustard gas exposure by fully 
complying with the developmental requirements pursuant to the 
steps outlined in manual M21-1, Part III, para. 5.18.  
However, all such efforts were negative.  Information 
obtained was negative for any evidence of mustard gas 
exposure.  Accordingly, the Board finds the veteran was not 
exposed to mustard gas, and he is not entitled to presumptive 
service connection under 38 C.F.R. § 3.316.  Regarding the 
medical evidence of record, while the veteran is currently 
diagnosed with COPD, and emphysema, there is no credible 
medical evidence of record that would indicate any nexus 
between the diagnosed disorders and the veteran's service.  
Accordingly, the Board finds that there is no medical 
evidence of record to support the veteran's claim.

While the veteran has expressed his belief that his claimed 
respiratory disorder is due to exposure to mustard gas, he is 
not qualified to render such a medical opinion as to the 
etiology of his claimed disorder.  See Espiritu, supra; and 
Grottveit, supra.  Therefore, the Board concludes that the 
veteran has failed to 


ORDER

Service connection for a chronic respiratory disorder on a 
direct basis, as a residual of exposure to ionizing radiation 
in service, and as a residual of exposure to mustard gas in 
service, is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

